Citation Nr: 0928591	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for traumatic arthritis of the cervical spine, status post 
fracture, C7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1974 to 
September 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Jurisdiction over the claims file was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

The Veteran submitted evidence in support of his claims after 
his appeal had been certified to the Board; however, he has 
waived his right to have that evidence considered by the 
originating agency.

The Board notes that the Veteran filed claims for service 
connection for a bilateral foot disability and for a total 
disability rating based on individual unemployability due to 
service-connected disabilities in May 2005.  The record 
before the Board does not show that the RO has addressed 
these issues.  Therefore, they are referred to the 
originating agency for appropriate action.


FINDING OF FACT

The Veteran's cervical spine disability is not productive of 
unfavorable ankylosis of the entire cervical spine, 
incapacitating episodes, or objective neurologic 
abnormalities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for traumatic arthritis of the cervical spine, status post 
fracture, C7, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a disability rating in excess of 30 
percent for traumatic arthritis of the cervical spine, status 
post fracture, C7.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in January 2004 and April 2006.  They informed the 
veteran that he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  They provided 
appropriate notice with respect to the effective-date element 
of the claim.  They also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice, the 
originating agency readjudicated the claim based upon all 
evidence of record before the case was returned to the Board.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his claim.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following criteria are applicable: 

An evaluation of 30 percent is warranted if forward flexion 
of the cervical spine is limited to 15 degrees or less, or if 
there is favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation is warranted for unfavorable ankylosis 
of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5242.

Note (1) following the formula provides that any associated 
objective neurologic abnormalities are to be separately rated 
under an appropriate diagnostic code.  

Note (5) following the formula provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2008) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(20080 concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2008) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (IDS) is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating IDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25 
(2008).  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

A December 2003 VA treatment note indicates that the Veteran 
reported having chronic medical problems that interfered with 
his life, including back problems and arthritis.

The Veteran was afforded a VA examination of the cervical 
spine in January 2004.  At the time of the examination, the 
Veteran reported that he was not working, but that this was 
not due to his neck.  He also reported that his job as a 
welder gave him pain and stiffness of the neck, so that he 
was trying to find some other type of work.  He furthermore 
reported that he had some intermittent numbness in the right 
hand or arm, which was not necessarily a hindrance to his 
work and which resolved by manipulation of the arm or neck.  
It was noted that he had not been hospitalized or put at bed 
rest over the last year for this condition, and that he used 
no aids for the condition.  

On examination of the neck, there were some tightness and 
tenderness in the paracervical muscles, right side greater 
than left, with tenderness extending into the right trapezius 
muscle and tenderness over the trigger point of the right 
trapezius muscle.  There were noted to be straightening of 
the normal cervical curve, crepitation on motion, and 
occasional flinching with an occasional pop with twisting.  
On range of motion testing, the Veteran had 30 degrees of 
forward flexion and extension, 20 degrees of lateral flexion 
to the right and 30 degrees to the left, and 30 degrees of 
rotation to the right and 50 degrees of rotation to the left.  
There was noted to be pain at full limits of motion and that 
pain limited motion, which was evidenced by grimacing and 
occasional flinching.  There were noted to be no neurological 
deficits on the date of the examination in either upper 
extremity, and motor and sensory were intact and normal.  It 
was noted that X-rays disclosed spurring, disc disease, and 
deformity at C7.  It was also noted that the Veteran did not 
give a history of exacerbations of the neck, even though he 
required limitations of neck activity.  The VA examiner 
furthermore noted that the Veteran could have exacerbations 
that would further limit range of motion, increase 
fatigability, and decreased endurance secondary to limited 
range of motion and pain, but that this could not be 
quantified without sheer speculation.

September 2004 magnetic resonance imaging (MRI) of the 
cervical spine indicated degenerative disease in the lower 
cervical spine from C5 to C7; mild broad-based disc bulge at 
C5-C6 without disc herniation; borderline-size spinal canal; 
broad-based central and left paracentral disc protrusion at 
C6-7 resulting in a mild spinal canal stenosis, with possible 
minimal narrowing of the neural foramina with slight 
attenuation of the existing nerve roots; and no evidence of 
acute osseous abnormality or marrow edema in the cervical 
vertebrae.  

The Veteran was afforded a second VA examination of the 
cervical spine in May 2006.  The Veteran reported that neck 
pain was gradually increasing more over the past two or three 
years, that he was currently working in an office doing 
paperwork and computer work, and that he was doing very well 
in this position.  It was noted that the Veteran had been 
told not to perform any heavy labor.  The Veteran was noted 
to have pain mostly at the base of the neck and into the 
right side of the neck, which was sharp but did not radiate.  
The Veteran reported that he felt a little dizziness if he 
turned his head quickly.  It was noted that plain cervical 
spine films from April 2005 showed C6-C7 degenerative disc 
disease and less so at the C5-C6 level, and that an August 
2005 MRI showed mild congenital spinal stenosis and neural 
foraminal stenosis at C5-C6 on the left side.  At the C6-C7 
level, the stenosis was significant on the left side and 
minimal on the right side of the spine.  There was mild 
bilateral foraminal narrowing, left greater than right, at 
the C7-T1 level.  It was noted that he was taking Darvocet, 
which helped.  The Veteran reported experiencing neck pain 
daily, with duration worse in the evenings and stiffness in 
the morning until he got moving.  Precipitating factors were 
long periods of overhead work or sitting, and turning his 
neck quickly.  

Physical examination showed normal spinal symmetry.  He had 
mild trapezius soreness to palpation over the upper muscle 
fibers bilaterally but there were no muscle spasms elicited.  
There was soreness to direct palpation along the upper 
paraspinous muscles and the T1-T4 levels, with scapular 
motions not hindered by pain, but overhead arm movement 
slightly aggravating the posterior cervical area and causing 
some discomfort.  Range of motion testing showed forward 
flexion of zero to 45 degrees, extension of zero to 40 
degrees, lateral flexion of zero to 45 degrees bilaterally, 
and rotational movements of zero to 80 degrees on the left 
and zero to 70 degrees on the right.  There was a flare up of 
pain with repeated active motion of the neck at 40 degrees of 
neck extension, which caused him to complain of lower neck 
and upper back pain.  Right head rotations at 70 degrees also 
caused a flare up of pain.  It was noted that the Veteran 
could not perform jobs involving heavy labor or physically 
demanding jobs, but that he did fine with his current job in 
an office.  It was also noted that the major functional 
impact of the Veteran's disability was chronic cervical spine 
pain, and that there had been no doctor-imposed or self-
imposed bedrest over the last 12 months.

On neurologic examination, the Veteran had a normal muscle 
examination without any atrophy, normal range of motion of 
the upper extremities, and 5/5 strength with normal muscle 
tone, bulk and strength.  Normal deep tendon reflexes were 
elicited, manual muscle testing was normal, finger dexterity 
and hand motions were normal, and vibration and monofilament 
sensation in both upper extremities periphery were normal.  
It was noted that deep tendon reflexes were a little less 
brisk in the upper extremities and that one side did not test 
any different than the other side.

The Veteran was diagnosed as having cervical spine 
degenerative disk disease with spinal stenosis at the C5-C6 
level.  It was noted that the effect of the cervical spine on 
industrial adaptability was that he was not capable of heavy, 
vigorous or physically demanding jobs, especially ones that 
would require overhead work, but that office type work was 
certainly feasible and that he currently performed this type 
of work in an office doing paper and computer tasks and 
enjoyed it. 

A February 2009 VA cervical spine X-ray report indicates 
degenerative changes most severe from C4 through C7 with 
moderate neuroforamina narrowing on the right at C5-C6 were 
found.  A March 2009 MRI report of the cervical spine 
indicates no evidence of fracture, subluxation, instability, 
or neoplastic disease was found.  The MRI report indicates 
straightening of the cervical lordosis, possibly secondary to 
positioning, but possibly related to muscle spasm or 
multilevel degenerative change, was seen.  Mild bilateral 
neural foraminal stenosis of C6-C7, and degenerative disc 
disease at C4 through C7, with broad-based posteriorly 
projecting degenerative disc-osteophyte complexes focally 
facing the ventral cuff of cerebrospinal fluid at each level 
but not causing any fixed cord compression, were also noted.

Analysis

After reviewing the record, the Board finds that the 
Veteran's cervical spine disability does not warrant a 
disability rating in excess of 30 percent.

Although the Veteran's disability has been productive of 
painful and limited cervical spine motion, it has not been 
productive of the cervical spine being fixed in flexion or 
extension.  Moreover, the disability has not resulted in 
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching.  Thus, even 
considering functional loss due to pain, weakness, excess 
fatigability, incoordination, or other such factors, it is 
clear that the unfavorable ankylosis required for a higher 
rating under General Rating Formula for Diseases and Injuries 
of the Spine has not been present.

Also, the Veteran's disability does not warrant a 40 percent 
disability rating under DC 5243 for incapacitating episodes.  
The record reflects no periods of acute signs and symptoms 
due to the Veteran's cervical spine disability that have 
required bed rest and treatment prescribed by a physician.  
Rather, the Veteran has reported on his VA examinations that 
he has never been hospitalized or prescribed at bed rest over 
the previous year for his cervical spine condition.  In 
addition, he has not alleged that the disability has resulted 
in any incapacitating episodes.

Furthermore, the record does not reflect any objective 
neurologic abnormalities associated with the Veteran's 
cervical spine disability.  Although the Veteran has reported 
that he occasionally has some intermittent numbness in the 
right hand or arm, which resolved by manipulation of the arm 
or neck, there is no medical evidence attributing such 
numbness to the service connected disability.  In addition, 
on both the January 2004 VA examination and the May 2006 VA 
examination, the pertinent neurological findings were normal.  
Accordingly, the disability does not warrant a separate 
compensable rating for neurological impairment.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a rating in excess of that 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b). 

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board does not doubt that the Veteran's cervical spine 
disability has impacted his ability to work.  The assigned 
schedular rating reflects that the disability is productive 
of impairment in earning capacity.

However, the record reflects that the Veteran has not 
required frequent hospitalizations for his disability.  It 
also reflects that the manifestations of his disability, such 
as an inability to perform work requiring heavy overhead 
lifting, are contemplated by the schedular criteria for a 30 
percent rating, which contemplate favorable ankylosis of the 
cervical spine.  In short, there is no indication in the 
record that the average industrial impairment from the 
Veteran's disability would be in excess of that contemplated 
by the assigned rating.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the Veteran's claim for extra-schedular consideration.


ORDER

A disability rating in excess of 30 percent for traumatic 
arthritis of the cervical spine, status post fracture, C7, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


